Citation Nr: 0924682	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-13 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound (SFW) of the right thigh 
with involvement of muscle group XIII and retained foreign 
bodies.

2.  Entitlement to a separate compensable evaluation for 
scars of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from May 1943 to 
December 1945.  His awards and decorations included the 
Combat Infantry Badge and the Purple Heart Medal with one Oak 
Leaf Cluster.

Historically, a December 1946 rating decision granted service 
connection for a disability characterized as partial 
paralysis of the peroneal nerve, right leg, with gunshot 
wound (GSW) scar right thigh motor group XIII and assigned an 
initial 50 percent evaluation from December 23, 1945.  A 
subsequent November 1946 rating decision reduced the 
evaluation to 30 percent for a disability recharacterized as, 
"incomplete paralysis of the peroneal nerve, right leg, 
residuals of GSW with scars" effective from January 22, 
1947.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that found clear and unmistakable error 
in the November 1946 rating decision.  The August 2006 rating 
decision on appeal continued the 30 percent rating for the 
neurological disorder (incomplete paralysis of the peroneal 
nerve, right leg) but also granted separate rating for the 
muscle injury with scar (rated at 10 percent effective from 
January 22, 1947).  The Veteran did not appeal the continued 
30 percent rating for the peroneal nerve disability, but 
appealed the evaluation assigned for the muscle injury with 
scars.  

Jurisdiction over the case was subsequently returned to the 
Hartford RO in Newington, Connecticut.  The Veteran testified 
at a hearing before a Decision Review Officer (DRO) at the 
Hartford RO in September 2007.  A transcript of that hearing 
is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The residuals of a SFW of the right thigh are manifested 
by a moderate injury of Muscle Group XIII.

2.  The related scarring is not deep, unstable, painful or 
productive of functional impairment, and it involves areas 
totaling less than 144 square inches. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the right thigh with involvement of 
muscle group XIII and retained foreign bodies are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5313 (1947-2008).

2.  The criteria for a separate compensable rating for a scar 
of the right thigh are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (1947-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

In this case, the RO provided the Veteran a letter compliant 
with Dingess in April 2006, and a letter compliant with 
Vazquez in June 2008.  Although the Veteran was not provided 
adequate notice until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of either claim would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that all available service treatment 
records (STRs) are of record, VA outpatient treatment records 
were obtained, and the Veteran was afforded appropriate VA 
examinations in response to his claims, most recently in 
November 2006; the Veteran was scheduled for a VA examination 
in October 2008 but he refused to be examined.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The rating decision on appeal established a separate rating 
for muscle injury with scar effective from January 22, 1947.  
The Board will consider the evidence regarding the severity 
of the disabilities from that date, to include the 
applicability of "staged ratings."  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Evaluation of muscle injury, right thigh

The Veteran's musculoskeletal injury associated with the 
shell fragment wound to the right thigh is rated under the 
criteria of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313 
(injuries to muscle group XIII).  

The schedular criteria of Diagnostic Code 5313 are as 
follows.  A noncompensable rating (0 percent) is assigned for 
a slight disability.  A rating of 10 percent is assigned for 
a moderate disability.  A rating of 30 percent is assigned 
for a moderately severe disability.  A rating of 40 percent 
is assigned for a severe disability.

The rating criteria of Diagnostic Code 5313 as defined above 
have been in effect since 1945.  However, the definitions of 
"slight," "moderate," "moderately severe" and "severe" 
are found in 38 C.F.R. § 4.56, which was amended during the 
period under review.  Specifically, the new regulation became 
effective from July 3, 1997.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Prior to July 3, 1997, the provisions of 38 C.F.R. § 4.56 
were as follows.

Slight (insignificant) disability of muscles.  Type of 
injury:  Simple wound of muscle without debridement, 
infection or effects of laceration.  History and complaint:  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings: Minimum scar; slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1996).

Moderate disability of muscles.  Type of injury:  Through-
and-through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate degree.  Absence 
of explosive effect of high velocity missile and of residuals 
of debridement or of prolonged infection.  History and 
complaint:  Service department record or other sufficient 
evidence of hospitalization in service for treatment of 
wound.  Record in the file of consistent complaint on record 
from first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  Objective findings:  Entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In such 
tests the rule that with strong efforts, antagonistic muscles 
relax is to be applied to insure validity of tests.)  
38 C.F.R. § 4.56(b) (1996).

Moderately severe disability of muscles.  Type of injury:  
Through-and-through or deep penetrating wound by high-
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
History and complaint:  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings:  Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

Severe disability of muscles.  Type of injury:  Through-and-
through or deep penetrating wound by high-velocity missile, 
or large or multiple low-velocity missiles, or explosive 
effect of high-velocity missile, or shattering bone fracture 
with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.  History and complaint:  As under "moderately 
severe" (paragraph (c) above) in aggravated form.  Objective 
findings:  Extensive ragged, depressed and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of missile.  X-ray may show minute scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without skin covering, in an 
area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly in the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis) may be included in the severe group if 
there is sufficient evidence of severe disability.   
38 C.F.R. § 4.56(d) (1996).

For application to the pre-1997 criteria above, the principle 
symptoms of a muscle disability were weakness, undue fatigue-
pain and incoordination of movement.  38 C.F.R. § 4.50 
(1996).

Effective from July 3, 1997 the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold or fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1998-2008).  The other amended provisions of 
38 C.F.R. § 4.56 are as follows.

Slight disability of muscles.  Type of injury:  Simple muscle 
wound without debridement or infection.  History and 
complaint:  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined above.  Objective findings:  Minimal 
scar.  No evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of muscle function or retained 
fragments in the muscle tissue.  38 C.F.R. § 4.56(d)(1) 
(1998-2008).    

Moderate disability of muscles.  Type of injury:  Through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement or prolonged infection.  History and complaint:  
Service department record or other evidence of in-service 
treatment of the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms as defined 
above, particularly lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles.  Objective findings:  Entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  Some loss of 
deep fasciae or muscle substance or impairment of muscle 
tonus and loss of power or lower threshold or fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2) (1998-
2008).   

Moderately severe disability of muscles.  Type of injury:  
Through-and-through or deep penetrating wound by a small, 
high-velocity missile or large low-velocity missile with 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular scarring.  History and complaint:  Service 
department record or other evidence showing hospitalization 
for a prolonged period of treatment of the wound.  Record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings:  Entrance and (if present) exit scars indicating 
track of the missile through one or more muscle groups.  
Indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance of muscles compared to 
the sound side.  Tests of strength compared with the sound 
side demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1998-2008).     

Severe disability of muscles.  Type of injury:  Through-and-
through or deep penetrating wound due to a high-velocity 
missile or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaint:   
Service department record or other evidence showing 
hospitalization for a prolonged period of treatment of the 
wound.  Record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined above, worse than 
those shown for "moderately severe" muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings:  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  Palpation shows loss of deep fasciae or 
muscle substance, or soft flabby muscles in the wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4) (1998-
2008).  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the projectile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.   38 C.F.R. § 4.56(d)(4) (1998-2008).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

STRs show the Veteran's right thigh wound was incurred in May 
1944; the wound was debrided at an evacuation hospital and a 
foreign body removed.  A note in July 1944 characterized the 
wound as a severe penetrating wound to the lateral surface of 
the right thigh; the note states the wound was very clean.  A 
noted dated in September 1944 states the wound had been well-
healed for two months; however, the Veteran continued to be 
hospitalized until discharged from service due to the 
paralysis caused by severing of the peroneal nerve. 

The Veteran had a VA special surgical examination in October 
1946 during which the examiner noted a 1/2 inch atrophy of the 
muscles of the leg and 1/2 inch atrophy of the muscles of the 
thigh.    

The Veteran had a VA compensation examination in May 1947 in 
which the examiner noted moderate muscle atrophy and weakness 
of the thigh and leg muscles.  The right thigh at the wound 
site was 17 inches in circumference, while the sound side was 
17-3/4 inches.  The right mid-leg was 13-1/4 inches, compared 
to 14-1/4 on the left.  All motions of the knee were normal.  
The examiner diagnosed avulsion of muscle fibers at the 
lateral thigh muscles with moderate atrophy of the right 
thigh and leg muscles with resulting moderate weakness.

VA X-ray of the right leg in May 1947 showed multiple 
metallic fragments in the soft tissue of the calf 
posteriorly; the sizes of the fragments ranged from about 4 
mm. x 4 mm. (largest) to about pinpoint size (smallest).  
There were also multiple small fragments in the soft tissues 
of the thigh, although the sizes of those fragments are not 
recorded.

The Veteran had a VA special surgical examination in June 
1950 during which he complained of aches and pains in the 
right leg when walking long distances or when standing up; 
these manifestations were increased by cold weather.  The 
lower limbs had normal contour and symmetry.  There was no 
atrophy of the right leg compared to the left.  

The Veteran had a VA neuropsychiatric examination in June 
1951 in which the examiner noted the right mid-leg was 1/2 inch 
smaller than the left, but the thighs were equal and showed 
no atrophy.  

The Veteran also had a VA special surgical examination in 
June 1951.  He reported aches and pains in the right thigh 
and upper leg when walking or standing for a considerable 
length of time, worse in cold weather.  Both thighs were 
equal in measurement, although the right calf measured 3/4 inch 
less than the left.  Motions of the knee joint were normal.

Records from Charlotte Hungerford Hospital show the Veteran 
was treated for recurrent cellulitis of the right lower leg 
in January 1988 and March 1993.  The Veteran stated that his 
cellulitis was related to his shrapnel injury.  However, the 
cellulitis was apparently in the calf rather than the thigh, 
and the treatment notes provide no indication of a 
relationship between the thigh wound and the cellulitis.  The 
Veteran had a VA examination of the skin (other than scars) 
in April 1994 that noted a history of cellulitis but no 
cellulitis at present.

The Veteran had a VA neurological examination in May 2002 
during which he complained of increasing pain and discomfort 
over the posterolateral aspect of the right leg.  In terms of 
functional state, he reported he could drive and could walk 
300 to 400 feet before tiring but could not engage in 
activities such as golf.  The general examination was within 
normal limits; proximal muscle strength in the leg was at 
least 4+/5.  

The Veteran had a VA neurological examination in May 2006 
during which he reported a quite good return to function of 
the right leg over the years.  The Veteran was able to walk 
up to a quarter mile before tiring and could drive 
independently without assistive devices.  

The Veteran had a VA examination in November 2006 during 
which he reported the function of his right leg was about the 
same as it had been in May, but that walking caused more pain 
in the right leg than it did previously, most notably in the 
foot and the lower thigh.  He described the pain as 1-2 out 
of 10 baseline and 5/10 during flare-ups; flare-ups could 
happen about once a day depending on his activity and would 
typically last from 20 to 30 minutes.  Flare-ups were 
associated with walking for more than 15 minutes and were 
alleviated by rest.  There was no apparent hamstring injury 
or muscle destruction compared to the left leg.  The Veteran 
denied muscle pain, but endorsed a dull ache in the foot and 
lower leg.  The Veteran denied decreased range of motion of 
the knee or ankle.  The Veteran reported he could no longer 
do yard work due to foot and leg discomfort and had to use a 
cart when playing golf.  Performing activities of daily 
living was not a problem, although he had to stop every 10 
minutes when mowing the lawn.
Examination showed an entry wound superimposed by surgical 
scars; the Veteran denied any exit wound.  There was no 
apparent tissue loss, and the circumferences of both legs 
were similar.  Right leg strength was 3/5, compared to 4/5 in 
the left.  There was no evidence of muscle herniation.  The 
knee had full range of motion and sufficient strength and 
endurance for activities of daily living, although there was 
some limitation with repetitive motion due to fatigue and 
pain.  X-rays showed shell fragments in the soft tissues 
overlaying the femur and knee joint.  The examiner diagnosed 
no evidence of primary muscle damage to the right leg, but 
objective evidence of loss of function most likely secondary 
to peroneal nerve damage from shrapnel.

The Veteran testified at a hearing before a DRO at the RO in 
July 2007 that he has weakness in the muscles of his foot due 
to the nerve damage.  He complained of pain, weakness and 
swelling in the leg getting progressively worse over time.

The Veteran was scheduled to undergo another VA examination 
of the muscles in October 2008 but he refused the 
examination.

Failure to report for examination or submit evidence may be 
considered as abandonment of a claim.  Morris v. Derwinski, 1 
Vet. App. 260 (1991).  Also, when a claimant fails without 
good cause to report for an examination scheduled in 
conjunction a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b).  However, in deference to the Veteran 
the Board will adjudicate the claim based on the evidence of 
record.

On review, the Board finds the Veteran's disability since 
1947 has more closely approximated a moderate degree of 
muscle disability.  He suffered a penetrating wound in 
service with resultant nerve damage, but the actual muscle 
injury healed without infection; STRs do not show prolonged 
infection or sloughing of soft parts and intermuscular 
scarring, or hospitalization for a prolonged period of 
treatment of the wound.  Thus, the history of the wound is 
characteristic of "moderate" injury rather than 
"moderately severe" injury under the criteria in effect 
before and after July 1997.  

Also, the characteristics of the wound do not more nearly 
approximate a "moderately severe" injury under the criteria 
in effect before or after July 1997.  Objective findings do 
not indicate of loss of deep fasciae, muscle substance or 
normal firm resistance of muscles compared to the sound side, 
and tests of strength compared with the sound side 
demonstrate only a moderate level of impairment (an examiner 
in 1947 specifically characterized the weakness as 
"moderate" and an examiner in 2006 found right leg muscle 
strength of 3/5, compared to the left leg at 4/5).  

The Veteran's principle complaints have been weakness and 
pain.  The Board has accordingly carefully considered the 
applicability of DeLuca. 

Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  In this case, VA 
examination reports provide no indication of pain of the 
thigh muscles.  The most recent VA examination report 
substantiates weakness with repetitive motion, but not of 
such a degree as to more closely approximate the criteria for 
a 30 percent rating.

The Board also notes the Veteran is separately compensated at 
30 percent for partial paralysis of the peroneal nerve, and 
the most recent VA examination report clearly attributes loss 
of function of the right leg to peroneal nerve damage rather 
than to muscle damage.  A muscle injury rating  will not be 
combined with a peripheral nerve rating of the same body 
part, unless the injuries affect entirely different 
functions; see 38 C.F.R. § 4.55(a).  In this case, the same 
functions are affected and section 455(a) applies, as do 
prohibitions against pyramiding.  See 38 C.F.R. § 4.14.  

As the Veteran's symptoms have not approximated the higher 
(30 percent) rating criteria at any time during the period 
under review, "staged ratings" are not for application.  
Hart, 21 Vet. App. 505.

Evaluation of Scars 

Scars are evaluated under the criteria of 38 C.F.R. § 4.118 
(schedule of ratings - skin).  Scars other than on the head, 
face or neck are rated under Diagnostic Codes 7801 through 
7805.  These rating criteria have changed over time since 
1947 as reflected below.

Under the criteria in effect in effect in January 1947 there 
were only two diagnostic codes applicable to scars other than 
disfiguring scars of the head/face/neck or burn scars.  
Diagnostic Code 7804 (scars, superficial, tender and painful 
on objective observation) provided for a rating of 10 
percent.  Diagnostic Code 7805 (scars, other) provided for 
rating based on limitation of the affected part.

The rating criteria for the skin changed effective July 6, 
1950, by adding Diagnostic Code 7803, which provided a 10 
percent rating for superficial scars that are poorly 
nourished with repeated ulceration.

The rating criteria for the skin changed effective August 30, 
2002, as follows:

Diagnostic Code 7801, which formerly applied to third-degree 
burns, was amended to apply to scars that are deep (i.e., 
associated with underlying soft tissue damage) or cause 
limitation of motion.  A rating of 10 percent is awarded for 
such scars in area(s) exceeding 6 square inches (39 sq. cm.); 
a rating of 20 percent is awarded for such scars in area(s) 
exceeding 12 square inches (77 sq. cm.); a rating of 30 
percent is awarded for such scars in area(s) exceeding 72 
square inches (465 sq. cm.); and, a rating of 40 percent is 
awarded for such scars in area(s) exceeding 144 square inches 
(929 sq. cm.). 

Diagnostic Code 7802, which formerly applied to second-degree 
burns, was amended to apply to scars that are superficial and 
do not cause limitation of motion.  A rating of 10 percent is 
awarded if such a scar has an area or areas of 144 square 
inches (929 sq. cm.) or greater.

Diagnostic Code 7803, which formerly applied to superficial 
scars that are poorly-nourished with repeated ulceration, was 
amended to apply to superficial scars that are unstable 
(i.e., that have frequent loss of covering of skin over the 
scar).  A rating of 10 percent is assigned regardless of 
size.

Diagnostic Code 7804 was essentially unchanged, and provides 
for a 10 percent rating for superficial scars that are 
painful on examination.

Diagnostic Code 7805 (scars, other) was essentially unchanged 
and provides for rating based on limitation of function of 
the affected part. 

The Veteran had a VA special surgical examination in October 
1946 during which it was noted the right thigh showed two 
long scars along the lateral aspect of the thigh; an 
accompanying sketch showed the scars to be 9 inches long and 
17 inches long.  Extension of the leg was limited by 10 
degrees due to the pull of the scars; flexion of the leg was 
unlimited.  The examiner's diagnosis was residual scar from a 
perforating GSW of the right thigh.

A VA neuropsychiatric examination in November 1946 noted the 
presence of an 8-inch operative scar on the thigh, apparently 
residual from nerve repair.

The Veteran had a VA compensation examination in May 1947 in 
which the examiner noted a wide 10-inch scar on the right 
thigh extending 2 inches below the knee, residual to shrapnel 
wound and surgical nerve repair.  The scar was slightly 
adherent and tense when the knee was fully extended.  There 
was a small muscle hernia at the upper end of the wound about 
2 inches long.  The examiner diagnosed shrapnel wound and 
operation scar, slightly adherent on tension at extreme 
extension of the leg.

A VA neuropsychiatric examination in June 1947 noted the 
presence of a 12-inch operative scar on the right thigh 
extending below the knee.  The Veteran was able to completely 
extend his knee but was uncomfortable doing so because of 
tightness of the scar and tightness of the hamstring muscles; 
he was more comfortable at a slight flexion.  

The Veteran had a VA special surgical examination in June 
1950 during which the examiner noted a 10-inch x 3/4 inch scar 
(i.e., 7.5 square inches) starting at mid-thigh and extending 
2 inches below the knee.  The scar was tender and partially 
adherent.  The examiner diagnosed extensive shrapnel wound 
scar of the right leg, partially adherent and tender.  
However, a VA neuropsychiatric examiner on the same day noted 
the "V" shaped postoperative scar on the right thigh was 
not tender to pressure.

The Veteran had a VA neuropsychiatric examination in June 
1951 in which the examiner noted the presence of an 11-inch 
scar on the posterior right thigh extending below the knee, 
well-healed and not tender.

The Veteran also had a VA special surgical examination in 
June 1951.  The examiner noted a well-healed, non-tender, 
slightly adherent scar, 11 inches in length and between 1/2 
inch and 1 inch in width.  The examiner diagnosed shrapnel 
wound, posterior aspect of the right leg popliteal area, 
well-healed and non-tender but somewhat adherent.

The Veteran had a VA neurological examination in May 2002 
during which the examiner noted a well-healed approximately 
15 cm. linear scar on the posterior aspect of the right leg.  
There was no tenderness and the scar was not adherent to the 
underlying soft tissue.
  
The Veteran had a VA neurological examination in May 2006 
during which the examiner noted the presence of a well-healed 
scar on the right thigh approximately 18 cm. in length.  The 
scar did not appear to be adherent to the subcutaneous 
tissue.  The Veteran reported patchy numbness in and around 
the scar as well as areas of the leg and foot.  The report is 
silent in regard to tenderness of the scar.

The Veteran had a VA examination in November 2006 during 
which the examiner noted well-healed scars, not tender to 
palpation and without adhesions or keloiding.  There were no 
interference with knee function and no apparent tendon 
damage.  The scars were posterolateral to the right knee in a 
"V" shape with the point of the V behind the knee joint; 
one arm of the V was 11.5 x 2 mm. (i.e., 23 sq. mm., or 2.3 
sq. cm.), the other arm of the V was 8.5 x 2 mm. (i.e., 17 
sq. mm., or 1.7 sq. cm.), and the tail of the V was 5.5 cm. x 
2 mm. in length (i.e., 1.1 sq. cm.).  Thus, the total area of 
the scar was 5.1 sq. cm.   The examiner diagnosed well-healed 
postoperative right knee scar causing no functional 
limitation.  

The Veteran testified before a DRO in July 2007 that he had 
about 20 stitches in the leg and has a resultant scar that 
occasionally swells up and turns red.  He stated the scar 
presses on the underlying nerve and causes numbness of the 
leg down to the foot.

The Veteran was scheduled to undergo another VA examination 
of the muscles in October 2008 but he refused the 
examination.  As noted above, failure to report for 
examination or submit evidence may be considered as 
abandonment of a claim; Morris, 1 Vet. App. 260.  However, in 
deference to the Veteran the Board will adjudicate the claim 
based on the evidence of record.

On review, the Board finds the Veteran's disability since 
1947 has not been compensable under any applicable diagnostic 
code.

Diagnostic Code 7804, in effect since 1947, provides for 10 
percent rating for a scar that is tender on observation.  As 
noted, there is only one medical examination (in June 1950) 
that found the scar to be tender, but another examiner on the 
same day characterized the scar as non-tender; other 
examinations since then specifically found the scar to be 
non-tender (June 1951, May 2002 and November 2006).  The 
Board notes at this point that the Veteran is competent to 
report symptoms such as pain; however, Diagnostic Code 7804 
specifically requires tenderness or pain on observation.  

Diagnostic Code 7805, in effect since 1947, rates a scar 
based on its effect on the body part.  There was early 
evidence the scar was causing impairment of leg extension by 
10 degrees (October 1946) but examination reports in May 1947 
and June 1947 clarified that the Veteran in fact could extend 
the knee but was more comfortable at slight flexion due to 
tightness of the scar.  The most recent examination in 
November 2006 specifically stated the scar caused no 
functional impairment.

Compensation is not warranted under Diagnostic Code 7803 
because the scar was neither poorly-nourished with repeated 
ulceration (criteria effective from July 1950) nor unstable 
(criteria from August 2002).

Compensation is not warranted under Diagnostic Code 7801 
(criteria in effect since August 2002) because there is no 
indication since that date that the scar has caused 
limitation of function or motion.  The scar cannot be 
characterized as "deep" after August 2002 because the 
evidence disproves adherence to the underlying soft tissue.

Similarly, to the degree the scar can be characterized as 
"superficial" rather than "deep" compensation is not 
warranted under Diagnostic Code 7802 (in effect since August 
2002) because the areas involved are less than 144 square 
inches (929 sq. cm.).

In addition to the medical evidence above, the Board has 
considered lay evidence, including the Veteran's testimony in 
which he reported additional disability associated with the 
scar due to pain.  As noted above, compensation under 
Diagnostic Code 7804 requires objective evidence of 
tenderness or pain.  In response to the Veteran's testimony, 
the RO scheduled the Veteran for a VA examination to obtain 
clinical corroboration, but the Veteran refused to be 
examined.  The Board must accordingly base its decision on 
the evidence of record.

As the criteria for a compensable rating have not been met at 
any time during the period under review, "staged ratings" 
are not for application.  See Hart, 21 Vet. App. 505.

Extra-schedular Consideration

The Board has considered whether these claims should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  In determining whether a case should 
be referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The evidence discussed above shows that the Veteran has not 
required frequent hospitalizations for either of the 
disabilities at issue and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the muscle disability 
would be in excess of 10 percent or that the average 
industrial impairment from the scars would be to a 
compensable degree.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right thigh, muscle group XIII, with 
retained foreign bodies, is denied.

A separate compensable evaluation for scars of the right 
thigh is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


